Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicants’ Amendment to the Claims filed on 01/18/2022 is entered.
Claims 1-20 and 32-33 are cancelled.
Claim 35 was previously withdrawn but is REJOINED herein in view of allowable subject matter and fully examined in this office action. In view of allowable subject matter, the Species Election requirement mailed on 08/27/2020 is withdrawn and all species are REJOINED.
Claims 21-31 and 34-40 are pending and under examination in this office action.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Attorney Olga Zimmerman on May 10, 2022.
The application has been amended as follows: 
Cancel claims 37-38. 

Amend claim 21, lines 28-29, as follows:
….prior to being introduced into the cell; and 
wherein the cell is ex vivo.

Amend claim 34, line 1:
The cell of claim 21 [[33]], wherein….
Amend claim 35, line 1:
The cell of claim 21 [[33]], wherein….

Amend claim 36, line 1:
The cell of claim 21 [[32]], wherein….

Amend claim 39, line 1:
The cell of claim 21 [[32]], wherein….

Amend claim 40, line 1:
The cell of claim 21 [[32]], wherein….

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Terminal Disclaimers for US Patents 10,100,333, 9,970,029, and 9,771,600 have been accepted and recorded.
The prior art does not teach or fairly suggest a cell comprising: 
a composition of engineered Class 2 Type II CRISPR-nucleic acid sequences forming a scaffold ("NASC"), the Class 2 Type II CRISPR-NASC composition comprising, 
a first engineered nucleic acid component ("NASC-PC1") comprising, in a 5' to 3' direction, 
a spacer element 1 comprising a nucleic acid target binding sequence 1, 
a repeat element 1 comprising a repeat nucleic acid sequence 1, and 
a nucleic acid binding protein binding element 1 comprising a double-stranded nucleic acid binding protein binding sequence 1, 
wherein the spacer element 1 is covalently connected with the repeat element 1, and the repeat element 1 is covalently connected with the nucleic acid binding protein binding element 1, and the NASC-PC1 does not contain a stem formed by hydrogen-bonded base pairs capable of binding a Class 2 Type II CRISPR-Cas9 protein; and 
a second engineered nucleic acid component ("NASC-PC2") comprising, in a 5' to 3' direction, 
a spacer element 2 comprising a nucleic acid target binding sequence 2, 
a repeat element 2 comprising a repeat nucleic acid sequence 1C, and 
a nucleic acid binding protein binding element 2 comprising a double-stranded nucleic acid binding protein binding sequence 2, 
wherein the spacer element 2 is covalently connected with the repeat element 2, and the repeat element 2 is covalently connected with the nucleic acid binding protein binding element 2, and the NASC-PC2 does not contain a stem formed by hydrogen- bonded base pairs capable of binding a Class 2 Type II CRISPR-Cas9 protein; -2-Attorney Docket No. CBI020.13 Serial No: 16/152,337 Response to June 24, 2021 Final Action 
wherein there is a connection between the repeat nucleic acid sequence 1 and the repeat nucleic acid sequence 1C through hydrogen-bonded base pairs, the connection forms the Class 2 Type II CRISPR-NASC composition, and the Class 2 Type II CRISPR-NASC composition forms a nucleoprotein complex with a first Class 2 Type II CRISPR-Cas9 protein and a second Class 2 Type II CRISPR-Cas9 protein prior to being introduced into the cell; and
wherein the cell is ex vivo.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 21-31, 34-36, and 39-40 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S HIBBERT whose telephone number is (571)270-3053. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D Riggs, II can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 

/CATHERINE S HIBBERT/           Primary Examiner, Art Unit 1658